DETAILED ACTION
Allowable Subject Matter
The prior art of record in particular, Boisson et al. US 2018/0316935 A1 in view of in view of Blonde et al. US 2019/0295232 A1 does not disclose, with respect to claim 16, selecting a first ray corresponding to the current pixel from a two-plane parameterization describing the field of rays corresponding to the pixels of the sensor, wherein the current pixel belongs to a current sub-aperture image in a matrix of sub-aperture images captured by a sensor of a plenoptic camera, and wherein a distance d from a micro-lens array of the camera to the sensors equal to the focal length f of the micro-lenses of the micro-lens array, determining an object point being located at the depth Z of the first ray,
determining a second ray originating from the object point and passing through a single point corresponding to the waist of the bundle of rays of the reference sub-aperture images as claimed.  
Rather, Boisson et al. discloses the method involves encoding a block in a central region of a plenoptic image without spatial prediction (S120). Blocks for immediately surrounding the central block are predictively encoded (S130) by spatially interleaving spatial unidirectional prediction and spatial bi-directional prediction. Remaining blocks are predictively encoded from a center of the plenoptic image up to borders of the plenoptic image by interleaving spatial unidirectional and spatial bi-directional predictions, where the central block is predicted from a spatially co-located block in a reconstructed plenoptic image. 
Similarly, Blonde et al. discloses the computer implemented method involves computing a rotation angle of a straight line describing a surface of a hyperboloid of a sheet representing a pixel beam. The rotation transforms the generating ray into another generating ray crossing a reference straight line. Another rotation angle of a third straight line is computed for describing the surface of the hyperboloid.
The same reasoning applies to claim 18-26 and 28-34 mutatis mutandis.  Accordingly, claims 16, 18-26 & 28-34 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Irfan Habib/Examiner, Art Unit 2485